                   1:20-cv-01177-MMM-JEH # 35       Page 1 of 24
                                                                                        E-FILED
                                                       Tuesday, 01 December, 2020 04:07:49 PM
                                                                   Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF ILLINOIS
                          PEORIA DIVISION

                                       )
                                       )
JACKIE LYSENGEN, on behalf of the      )
Morton Buildings, Inc. Leveraged       )
Employee Stock Ownership Plan, and on )
behalf of a class of all other persons )
similarly situated,                    )
                                       )
      Plaintiff,                       )       No. 1:20-cv-01177
                                       )
v.                                     )
                                       )
ARGENT TRUST COMPANY,                  )
JAN ROUSE, and                         )
EDWARD C. MILLER,                      )
                                       )
      Defendants.                      )

           ANSWER OF ARGENT TRUST COMPANY TO COMPLAINT

      Defendant Argent Trust Company (“Argent” or “Defendant”) by and through

the undersigned counsel, submits this answer to Plaintiff’s Complaint (the

“Complaint”), as follows:

      1.     Argent admits that Plaintiff purports to bring this suit against Argent

in its capacity as Trustee for the Morton Buildings, Inc., Leveraged Employee Stock

Ownership Plan (the “ESOP”) and against Jan Rouse and Edward C. Miller (the

“Individual Defendants”). Argent admits that the ESOP acquired shares of Morton

Buildings, Inc. (“Morton”) in 2017. Argent lacks sufficient knowledge to form a
                     1:20-cv-01177-MMM-JEH # 35       Page 2 of 24




belief as to the truth or falsity of the remaining allegations in Paragraph 1 and

therefore denies those allegations.1

        2.     Argent lacks sufficient knowledge to form a belief as to the truth or

falsity of the allegations in Paragraph 2, which are about another Party to the

litigation, and therefore denies those allegations.

        3.     Argent admits that Plaintiff purports to bring this action under

Sections 404, 406, 409, 410, and 502(a) of the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”), 29 U.S.C. § § 1104, 1106, 1109, 1110, and

1132(a).     Argent denies that the ESOP suffered any losses and denies that the

ESOP paid more than fair market value when it purchased shares of Morton stock

in 2017, or at any other time, and denies the remaining allegations in Paragraph 3.

        4.     Argent denies the allegations in Paragraph 4.

        5.     Argent admits that Morton is a privately held, 100% employee owned

company.      Argent admits Morton adopted the ESOP effective January 1, 2017.

Argent admits that on May 8, 2017, the ESOP purchased 2,005,662 shares of

Morton’s common stock, that 1,956,992 shares were purchased at $75.25 per share

for $147,263,648 and 48,670 shares were purchased at $10.75 per share for

$523,229.     Argent admits that the reduced share price between the ESOP and

Morton for the 48,670 shares was due to a decrease in the fair market value of

Morton’s shares following (and in large part because of) the issuance of debt to

finance the $147,263,648 portion of the transaction. Argent admits that the stock


1   All referenced paragraphs refer to the numbered paragraphs of the Complaint.

                                           2
                    1:20-cv-01177-MMM-JEH # 35         Page 3 of 24




purchase was financed in the routine and common way alleged in Paragraph 5.

Argent denies the remaining allegations in Paragraph 5.

      6.      Argent admits that it served as Trustee in the ESOP Transaction. The

terms of its engagement to serve as Trustee in the ESOP Transaction are governed

by an engagement letter between Argent Trust Company and Morton Buildings,

Inc., which was entered into on April 25, 2017 (the “Engagement Letter”), which

speaks for itself. The Engagement Letter states that Argent agreed to “assume the

fiduciary responsibility for determining, in consultation with its advisors, the

prudence of entering into the [ESOP Transaction] whether the price proposed to be

paid for the stock in the [ESOP Transaction] is for ‘adequate consideration’ (as

defined in [ERISA]), and whether the [ESOP Transaction] is fair from a financial

viewpoint to the ESOP and its participants, including whether it is fair relative to

other parties in the [ESOP Transaction].” Argent denies the remaining allegations

in Paragraph 6.

      7.      Argent denies the allegations in Paragraph 7.

      8.      Argent denies the allegations in Paragraph 8.

      9.      Argent admits that Plaintiff purports to bring this action.       Argent

denies the remaining allegations in Paragraph 9.

      10.     Argent admits that Plaintiff purports to bring this action under Title I

of   ERISA,    29 U.S.C. § § 1001   et   seq.,   specifically   under   ERISA § 502(a),

29 U.S.C. § 1132(a). Argent denies that Plaintiff is entitled to the relief described in

Paragraph 10, or any relief, and denies the remaining allegations in Paragraph 10.


                                           3
                      1:20-cv-01177-MMM-JEH # 35       Page 4 of 24




      11.    Paragraph 11 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent admits that this Court has

subject matter jurisdiction over ERISA actions.

      12.    Paragraph 12 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent admits that venue is proper

in this Court.

      13.    Argent admits that Morton’s address is as alleged and denies the

remaining allegations in Paragraph 13.

      14.    Argent lacks sufficient knowledge to form a belief as to the truth or

falsity of the allegations in Paragraph 14, which are about another Party to the

litigation, and therefore denies those allegations.

      15.        Argent admits that its financial group is headquartered at the address

listed in Paragraph 15. Argent denies the remaining allegations in Paragraph 15.

      16.    Argent admits that it served as Trustee in the ESOP Transaction.

Argent states that it agreed to “assume the fiduciary responsibility for determining,

in consultation with its advisors, the prudence of entering into the [ESOP

Transaction] whether the price proposed to be paid for the stock in the [ESOP

Transaction] is for ‘adequate consideration’ (as defined in [ERISA]), and whether

the [ESOP Transaction] is fair from a financial viewpoint to the ESOP and its

participants, including whether it is fair relative to other parties in the [ESOP

Transaction]” pursuant to the terms of the Engagement Letter and that document

speaks for itself. Argent denies the remaining allegations in Paragraph 16.


                                            4
                    1:20-cv-01177-MMM-JEH # 35        Page 5 of 24




      17.    The Notes to Financial Statements of the ESOP’s 2017 Form 5500

speak for themselves and Argent denies the allegations in Paragraph 17 to the

extent they conflict, in letter or in spirit, with the ESOP’s Forms 5500.

      18.    Paragraph 18 states legal conclusions that do not call for a response.

To the extent a response is required, Argent denies the allegations in Paragraph 18.

      19.    Argent admits that at the time of the ESOP Transaction Jan Rouse

was a Director of Morton.       Argent lacks sufficient information regarding the

remaining allegations in the Paragraph and therefore denies the remaining

allegations in Paragraph 19.

      20.    Argent admits that at the time of the ESOP Transaction Edward C.

Miller was a Director and officer of Morton and that Edward C. Miller sold Morton

stock in the ESOP Transaction. Argent lacks sufficient information regarding the

remaining allegations in the Paragraph and therefore denies the remaining

allegations in Paragraph 20.

      21.    Argent admits that Morton is headquartered in Morton, Illinois, is

engaged in post-frame manufacturing and construction, and is a private company.

Argent denies the remaining allegations in Paragraph 21.

      22.    Argent admits that Morton was founded in 1903 by John Getz Sr., as

the Interlocking Fence Company.        Argent denies the remaining allegations in

Paragraph 22.

      23.    Argent admits the allegations in Paragraph 23.

      24.    Argent admits the allegations in Paragraph 24.


                                           5
                  1:20-cv-01177-MMM-JEH # 35      Page 6 of 24




      25.   Argent admits that Morton elected to become an S corporation

effecting January 1, 2018. Argent denies the remaining allegations in Paragraph

25.

      26.   Argent admits that Morton is a privately-held company. Argent denies

the remaining allegations in Paragraph 26.

      27.   Argent admits the allegations in Paragraph 27.

      28.   Paragraph 28 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent admits that the ESOP is a

pension plan governed by ERISA.

      29.   Argent admits the allegations in Paragraph 29.

      30.   Argent admits the allegations in Paragraph 30.

      31.   Argent admits the allegations in Paragraph 31.

      32.   Paragraph 32 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent admits the allegations in

Paragraph 32.

      33.   Argent admits that employees of Morton are eligible to participate in

the ESOP. Argent denies the remaining allegations in Paragraph 33.

      34.   Paragraph 34 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 34.




                                        6
                    1:20-cv-01177-MMM-JEH # 35         Page 7 of 24




      35.    The ESOP’s Forms 5500 speak for themselves and Argent denies the

allegations in Paragraph 35 to the extent they conflict, in letter or in spirit, with the

ESOP’s Forms 5500.

      36.    Paragraph 36 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 36.

      37.    The ESOP’s Forms 5500 speak for themselves and Argent denies the

allegations in Paragraph 37 to the extent they conflict, in letter or in spirit, with the

ESOP’s Forms 5500.

      38.    Paragraph 38 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent states that the ESOP held

Morton stock.

      39.    The ESOP Plan Document speaks for itself and states that Morton has

the right “to designate a committee consisting of at least 2 persons to serve as Plan

Administrator or to carry out any and/or all of its responsibilities of control and

management of the operation and administration of the ESOP.” Argent denies the

remaining allegations in Paragraph 39.

      40.    Paragraph 40 contains speculation, not facts, and demonstrates a lack

of a good faith basis for the allegations in this Paragraph.          Argent denies the

allegations in Paragraph 40.

      41.    The terms of Argent’s engagement as Trustee are governed by the

Engagement Letter, which speaks for itself and states that Argent agreed to “serve


                                           7
                   1:20-cv-01177-MMM-JEH # 35        Page 8 of 24




as trustee” under the ESOP and to “assume the fiduciary responsibility for

determining, in consultation with its advisors, the prudence of entering into the

[ESOP Transaction] whether the price proposed to be paid for the stock in the

[ESOP Transaction] is for ‘adequate consideration’ (as defined in [ERISA]), and

whether the [ESOP Transaction] is fair from a financial viewpoint to the ESOP and

its participants, including whether it is fair relative to other parties in the [ESOP

Transaction].” Argent denies the remaining allegations in Paragraph 41.

      42.    The terms of Argent’s service as Trustee of the ESOP are governed by

the Engagement Letter, which speaks for itself and states that Argent “assume[d]

the fiduciary responsibility for determining, in consultation with its advisors, the

prudence of entering into the [ESOP Transaction] whether the price proposed to be

paid for the stock in the [ESOP Transaction] [was] for ‘adequate consideration’ (as

defined in [ERISA]), and whether the [ESOP Transaction] [was] fair from a

financial viewpoint to the ESOP and its participants, including whether it [was] fair

relative to other parties in the [ESOP Transaction].” Argent denies the remaining

allegations in Paragraph 42.

      43.    Argent admits that on May 8, 2017, the ESOP purchased 2,005,662

shares of Morton common stock, and that the stock was purchased for the prices

alleged in Paragraph 43. Argent denies the remaining allegations in Paragraph 43.

      44.    Argent admits the allegations in Paragraph 44.

      45.    Argent admits the allegations in Paragraph 45.




                                         8
                   1:20-cv-01177-MMM-JEH # 35        Page 9 of 24




      46.    Argent lacks sufficient knowledge to form a belief as to the truth or

falsity of the allegations in Paragraph 46 and therefore denies those allegations.

      47.    Argent admits that the shareholders who sold shares in the ESOP

Transaction collectively held the majority of Morton common stock at that time.

Argent denies the remaining allegations in Paragraph 47.

      48.    Paragraph 48 contains Plaintiff’s contains speculation, not facts, and

demonstrates a lack of a good faith basis for the allegations in this Paragraph.

Argent denies the allegations in Paragraph 48.

      49.    Argent lacks sufficient knowledge to form a belief as to the truth or

falsity of the allegations in Paragraph 49 and therefore denies those allegations.

      50.    Paragraph 50 contains Plaintiff’s contains speculation, not facts, and

demonstrates a lack of a good faith basis for the allegations in this Paragraph.

Argent denies the allegations in Paragraph 50.

      51.    Argent states that its retention of Prairie Capital Advisors, Inc. as “an

independent appraiser and financial advisor,” occurred pursuant to the terms of the

Engagement Letter, which speaks for itself.          Argent denies the remaining

allegations in Paragraph 51.

      52.    Argent states that Morton stock was valued at: $58.04 per share as of

December 31, 2016; $75.25 per share as of May 8, 2017; $33.78 per share as of

December 31, 2017; and $29.48 per share as of December 31, 2018. Argent further

states that these valuations present no inference of wrongdoing, denies that it

engaged in any wrongdoing, and denies the remaining allegations in Paragraph 52.


                                          9
                    1:20-cv-01177-MMM-JEH # 35         Page 10 of 24




      53.    Paragraph 53 contains Plaintiff’s contains speculation, not facts, and

demonstrates a lack of a good faith basis for the allegations in this Paragraph.

Paragraph 53 also misstates the governing legal standards. Argent denies that it

overpaid for Morton stock in the ESOP Transaction or at any time and denies the

remaining allegations in Paragraph 53.

      54.    Argent denies the allegations in Paragraph 54.

      55.    Argent denies that Plaintiff is entitled to any relief and denies the

allegations in Paragraph 55.

      56.    Argent denies that Plaintiff is entitled to any relief and denies the

allegations in Paragraph 56.

      57.    Argent admits that it was paid for its work as the ESOP’s trustee in

accordance with the terms of the Engagement Letter, which speaks for itself.

Argent denies the remaining allegations in Paragraph 57.

      58.    The Notes to Financial Statements of the ESOP’s 2017 Form 5500 (the

“2017 Notes”) speak for themselves and Argent denies the allegations in Paragraph

58 to the extent they conflict, in letter or in spirit, with the 2017 Notes.

      59.    Argent denies that something called the “Engagement Indemnification

Agreement” exists. The Engagement Letter, which speaks for itself, contains the

following term:

             Recognizing that transactions of the type contemplated in this
             letter agreement can result in government investigations,
             litigation, or other proceedings, the COMPANY agrees to
             indemnify and hold ARGENT and its directors, employees, and
             officers (individually an “Indemnitee” and collectively the
             “Indemnitees”) harmless against and from all claims, damages,

                                           10
                      1:20-cv-01177-MMM-JEH # 35        Page 11 of 24




                expenses, fees, liabilities, and losses to which any or all of the
                Indemnitees may become subject under any applicable federal or
                state law or otherwise relating to the Proposed Transaction or
                ARGENT’s duties as ESOP trustee (including all events that
                occurred prior to ARGENT becoming the trustee under the
                ESOP).

                The COMPANY’s agreement to indemnify and hold the
                Indemnitees harmless shall not apply to any claim, damage,
                expense, liability, or loss that is attributable to any Indemnitee’s
                breach of fiduciary duty under ERISA, gross negligence, or
                willful misconduct.

          Argent denies the remaining allegations in Paragraph 59.

          60.   Paragraph 60 contains Plaintiff’s contains speculation, not facts, and

demonstrates a lack of a good faith basis for the allegations in this Paragraph.

Argent denies that something called the “Engagement Indemnification Agreement”

exists.     The Engagement Letter, which contains the provision referenced in

Paragraph 60, speaks for itself and Argent denies the allegations in Paragraph 60

to the extent they conflict, in letter or in spirit, with the Engagement Letter.

Argent denies the remaining allegations in Paragraph 60.

          61.   The Trust Agreement, which speaks for itself, contains the following

term:

                The term “Indemnitees” shall mean the Trustee and the
                Trustee’s affiliates and their directors, employees, and officers.
                Subject to the applicable provisions of ERISA, the Company and
                all Employers shall indemnify the Indemnitees for any claims,
                damages, expenses, fees, liabilities and losses, including
                reasonable attorney’s fees, any of the Indemnitees suffer
                resulting from any legal proceedings related in any way to the
                performance of services by any one or more of the Indemnitees
                pursuant to the provisions of this Trust Agreement. . . However,
                these indemnification provisions shall not apply to the extent
                that any cost, damage, expense, or loss with respect to which

                                             11
                   1:20-cv-01177-MMM-JEH # 35       Page 12 of 24




             any of the Indemnitees shall seek indemnification is held by a
             court of competent jurisdiction, in a final judgment from which
             no appeal is taken, to have resulted either from the gross
             negligence of one or more of the Indemnitees, from the willful
             misconduct of one or more of the Indemnitees or from the
             breach of any fiduciary duty imposed under ERISA by any one
             or more of the Indemnitees.

      Argent denies the remaining allegations in Paragraph 61.

      62.    The Engagement Letter and the Trust Agreement speak for

themselves and Argent denies the allegations in Paragraph 62 to the extent they

conflict, in letter or in spirit, with those documents. Answering further, the second

sentence in Paragraph 62 states a legal conclusion that does not call for a response.

To the extent a response is required, Argent denies the remaining allegations in

Paragraph 62.

      63.    The Engagement Letter and the Trust Agreement speak for

themselves and Argent denies the allegations in Paragraph 63 to the extent they

conflict, in letter or in spirit, with those documents. Answering further, Argent

denies the remaining allegations in Paragraph 63.

      64.    The Engagement Letter and the Trust Agreement speak for

themselves and Argent denies the allegations in Paragraph 64 to the extent they

conflict, in letter or in spirit, with those documents. Answering further, Argent

denies the remaining allegations in Paragraph 64.

      65.    Paragraph 65 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 65.


                                         12
                   1:20-cv-01177-MMM-JEH # 35       Page 13 of 24




      66.    Argent denies the allegations in Paragraph 66.

      67.    Argent incorporates its responses to the preceding paragraphs as

though set forth herein.

      68.    Paragraph 68 states legal conclusions that do not call for a response.

To the extent a response is required, and to the extent Paragraph 68 refers to

ERISA provisions and standards, those statutes speak for themselves.          Argent

denies that it breached ERISA or caused a prohibited transaction to occur and

denies the remaining allegations in Paragraph 68.

      69.    Paragraph 69 states legal conclusions that do not call for a response.

To the extent a response is required, and to the extent Paragraph 69 refers to

ERISA provisions and standards, those statutes speak for themselves.          Argent

denies that it breached ERISA or caused a prohibited transaction to occur and

denies the remaining allegations in Paragraph 69.

      70.    Paragraph 70 states legal conclusions that do not call for a response.

To the extent a response is required, and to the extent Paragraph 70 refers to

ERISA provisions and standards, those statutes speak for themselves.          Argent

denies that it caused a prohibited transaction to occur and denies the remaining

allegations in Paragraph 70.

      71.    Argent states that it approved the ESOP Transaction. Argent further

states that Paragraph 71 states legal conclusions that do not call for a response. To

the extent a response is required, Argent denies the remaining allegations in

Paragraph 71.


                                         13
                 1:20-cv-01177-MMM-JEH # 35       Page 14 of 24




      72.   Paragraph 72 calls for a legal conclusion to which no response is

required. To the extent a response is required, Argent denies the allegations in

Paragraph 72.

      73.   To the extent Paragraph 73 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 73.

      74.   Argent denies the allegations in Paragraph 74.

      75.   Paragraph 75 calls for a legal conclusion to which no response is

required. To the extent a response is required, Argent denies the allegations in

Paragraph 75.

      76.   Paragraph 76 calls for a legal conclusion to which no response is

required. To the extent a response is required, Argent denies the allegations in

Paragraph 76.

      77.   To the extent Paragraph 77 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 77.

      78.   To the extent Paragraph 78 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 78.

      79.   Paragraph 79 calls for a legal conclusion to which no response is

required. To the extent a response is required, Argent denies the allegations in

Paragraph 79.


                                       14
                   1:20-cv-01177-MMM-JEH # 35        Page 15 of 24




      80.    Argent incorporates its responses to the preceding paragraphs as

though set forth herein.

      81.    To the extent Paragraph 81 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 81.

      82.    To the extent Paragraph 82 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 82.

      83.    To the extent Paragraph 83 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 83.

      84.    To the extent Paragraph 84 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 84.

      85.    Paragraph 85 calls for a legal conclusion to which no response is

required. To the extent a response is required, and to the extent Paragraph 85

refers to ERISA provisions and standards, those statutes speak for themselves.

Argent denies that it breached its fiduciary duties, denies that the valuation for the

ESOP Transaction did not reflect the fair market value of Morton stock, and denies

the remaining allegations in Paragraph 85.




                                         15
                   1:20-cv-01177-MMM-JEH # 35       Page 16 of 24




        86.   Paragraph 86 calls for a legal conclusion to which no response is

required. To the extent a response is required, Argent denies the allegations in

Paragraph 86.

        87.   Paragraph 87 calls for a legal conclusion to which no response is

required. To the extent a response is required, Argent denies the allegations in

Paragraph 87.

        88.   Argent incorporates its responses to the preceding paragraphs as

though set forth herein.

        89.   Paragraph 89 calls for legal conclusions to which no response is

required. To the extent a response is required, and to the extent Paragraph 89

refers to ERISA provisions and standards, those statutes speak for themselves.

Argent denies the remaining allegations in Paragraph 89.

        90.   To the extent Paragraph 90 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 90.

        91.   To the extent Paragraph 91 refers to ERISA provisions and standards,

those statutes speak for themselves. Argent denies the remaining allegations in

Paragraph 91.

        92.   The Engagement Letter, which speaks for itself, contains the following

term:

              Recognizing that transactions of the type contemplated in this
              letter agreement can result in government investigations,
              litigation, or other proceedings, the COMPANY agrees to
              indemnify and hold ARGENT and its directors, employees, and

                                         16
                   1:20-cv-01177-MMM-JEH # 35        Page 17 of 24




             officers (individually an “Indemnitee” and collectively the
             “Indemnitees”) harmless against and from all claims, damages,
             expenses, fees, liabilities, and losses to which any or all of the
             Indemnitees may become subject under any applicable federal or
             state law or otherwise relating to the Proposed Transaction or
             ARGENT’s duties as ESOP trustee (including all events that
             occurred prior to ARGENT becoming the trustee under the
             ESOP).

             The COMPANY’s agreement to indemnify and hold the
             Indemnitees harmless shall not apply to any claim, damage,
             expense, liability, or loss that is attributable to any Indemnitee’s
             breach of fiduciary duty under ERISA, gross negligence, or
             willful misconduct.

      The Trust Agreement, which speaks for itself, contains the following term: “If

there is any conflict between any provision of this Article IX and [Argent’s]

engagement letter with the Company, the terms of the engagement letter shall

control.” Argent denies the remaining allegations in Paragraph 92.

      93.    To the extent that Paragraph 93 refers to the Trust Agreement or the

Engagement Letter, those documents speak for themselves and Argent denies the

allegations in Paragraph 93 to the extent they conflict, in letter or in spirit, with

those documents. Answering further, Argent denies the remaining allegations in

Paragraph 93.

      94.    Paragraph 94 calls for a legal conclusion to which no response is

required. To the extent a response is required, and to the extent Paragraph 94

refers to ERISA provisions and standards, those statutes speak for themselves.

Argent denies that it breached its fiduciary duties and denies the remaining

allegations in Paragraph 94.



                                          17
                    1:20-cv-01177-MMM-JEH # 35       Page 18 of 24




      95.     Paragraph 95 calls for a legal conclusion to which no response is

required.    To the extent a response is required, Argent denies that Plaintiff is

entitled to any relief, denies that it caused any prohibited transactions to occur, and

denies the remaining allegations in Paragraph 95.

      96.     Argent incorporates its responses to the preceding paragraphs as

though set forth herein.

      97.     The allegations in Paragraph 97 are not directed against Argent and

therefore do not require a response from Argent.        To the extent a response is

required, Argent denies the allegations in Paragraph 97.

      98.     The allegations in Paragraph 98 are not directed against Argent and

therefore do not require a response from Argent.        To the extent a response is

required, Argent denies the allegations in Paragraph 98.

      99.     The allegations in Paragraph 99 are not directed against Argent and

therefore do not require a response from Argent.        To the extent a response is

required, Argent denies the allegations in Paragraph 99.

      100.    The allegations in Paragraph 100 are not directed against Argent and

therefore do not require a response from Argent.        To the extent a response is

required, Argent denies the allegations in Paragraph 100.

      101.    The allegations in Paragraph 101 are not directed against Argent and

therefore do not require a response from Argent.        To the extent a response is

required, Argent denies the allegations in Paragraph 101.




                                          18
                  1:20-cv-01177-MMM-JEH # 35         Page 19 of 24




      102.   The allegations in Paragraph 102 are not directed against Argent and

therefore do not require a response from Argent.       To the extent a response is

required, Argent denies the allegations in Paragraph 102.

      103.   The allegations in Paragraph 103 are not directed against Argent and

therefore do not require a response from Argent.       To the extent a response is

required, Argent denies the allegations in Paragraph 103.

      104.   The allegations in Paragraph 104 are not directed against Argent and

therefore do not require a response from Argent.       To the extent a response is

required, Argent denies the allegations in Paragraph 104.

      105.   Argent admits that Plaintiff purports to bring this action pursuant to

Fed. R. Civ. P. 23(a) and (b) on behalf of the group described in Paragraph 105.

Argent denies that the action can be properly maintained as a class action. Argent

denies the remaining allegations in Paragraph 105.

      106.   Paragraph 106 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 106.

      107.   Paragraph 107 states a legal conclusion that does not call for a

response, to the extent a response is required, Argent denies the allegations in

Paragraph 107, and each of its subparts.

      108.   Paragraph 108 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 108.


                                           19
                    1:20-cv-01177-MMM-JEH # 35       Page 20 of 24




      109.   Paragraph 109 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 109.

      110.   Paragraph 110 states a legal conclusion that does not call for a

response. To the extent a response is required, Argent denies the allegations in

Paragraph 110.

      111.   Argent denies that this action may be brought as a class action and

denies the remaining allegations in Paragraph 111.

      Argent denies each and every allegation in the Complaint not specifically

addressed herein.

      Argent denies that Plaintiff is entitled to any of the relief requested in the

“Prayer for Relief” in her Amended Complaint. Argent further prays for judgment

in its favor and against Plaintiff on all counts of the Complaint and seeks an award

of attorneys’ fees in an amount the Court deems just and proper.

                        FIRST AFFIRMATIVE DEFENSE

      The Complaint fails to state a claim upon which relief can be granted.

                       SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations, statute of repose, and/or laches.




                                           20
                   1:20-cv-01177-MMM-JEH # 35       Page 21 of 24




                       THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Argent satisfied its

fiduciary obligations under ERISA and acted in accordance with industry norms

and standards.

                      FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Argent reasonably

relied upon the professional opinion and determinations of its advisors.

                       FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because the ESOP has

suffered no actual economic losses or damages, as required by ERISA § 409, 29

U.S.C. § 1109, or otherwise.

                       SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because the ESOP has

suffered no economic losses or damage, and therefore Plaintiff lacks standing to

assert claims on behalf of the ESOP and/or its participants.

                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because there is no

causation or connection between the alleged breaches and any alleged economic loss

or damages.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because any alleged

economic loss or damage suffered by the ESOP is not attributable to Argent.


                                         21
                  1:20-cv-01177-MMM-JEH # 35         Page 22 of 24




                       NINTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, to the extent they are based

upon or arise from acts or omissions of third parties over whom Argent had no

supervision or control, and which constitute the intervening and superseding cause

of any alleged economic loss or damage.

                       TENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because any alleged loss or

damage would constitute unjust enrichment and/or improper windfall to the ESOP.

                    ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because the ESOP paid

adequate consideration for the Morton stock at issue.

                     TWELFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because the consideration

paid by the ESOP represented no more than fair market value.

                   THIRTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because the transaction at

issue qualified for one or more exemptions in ERISA § 408, 29 U.S.C. § 1108.

                  FOURTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are not appropriate for class action adjudication.




                                          22
                    1:20-cv-01177-MMM-JEH # 35   Page 23 of 24




Dated: December 1, 2020

Respectfully submitted,

By: /s/ Jeffrey S. Russell

Jeffrey S. Russell
Barbara A. Smith
BRYAN CAVE LEIGHTON PAISNER LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, Missouri 63102
Telephone: (314) 259-2000
jsrussell@bclplaw.com
barbara.smith@bclplaw.com

Attorneys for Argent Trust Company




                                      23
                    1:20-cv-01177-MMM-JEH # 35          Page 24 of 24




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 1, 2020 I electronically

filed the foregoing with the clerk of the court by using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.




                                          /s/Jeffrey S. Russell




                                            24
